Sognier, Judge.
Condemnee filed a notice of appeal seeking review of an order of the trial court under a declaration of taking which granted possession of the condemned property to the Department of Transportation. Appellant also filed an appeal in the Superior Court for a jury trial regarding the value of the property taken. No final judgment has been entered and the case is still pending in the trial court. There was no attempt to comply with the procedure for interlocutory appeal pursuant to Code Ann. § 6-701. Johnson v. Gwinnett County Bank, 156 Ga. App. 597 (275 SE2d 157) (1980). See also Pye v. State Highway Dept., 226 Ga. 389 (175 SE2d 510) (1970), wherein the appellant obtained the necessary certificate of immediate review of the order granting possession. Hence, this appeal is premature and is dismissed.

Appeal dismissed.


Shulman, P. J., and Birdsong, J., concur.